Citation Nr: 0409856	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-08 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a skin rash of the face, back, chest and 
arms, claimed as due to Agent Orange exposure, has been received.

2.  Entitlement to a rating in excess of 10 percent for left knee 
arthritis as a residual of left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty from April 1966 to March 1968.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the RO.  

In a December 2001 rating decision, the RO denied reopening the 
veteran's claim for service connection for a skin disability 
affecting the face, back, chest and arms, as due to exposure to 
herbicides (Agent Orange) in Vietnam.  The veteran filed a notice 
of disagreement in January 2002.  The RO issued a statement of the 
case (SOC) in July 2002.  The RO received the veteran's 
substantive appeal in July 2002.  

In August 2003, the RO denied a claim for a rating in excess of 10 
percent for left knee arthritis as a residual of left knee injury; 
the veteran filed a notice of disagreement later that month.  
Following the Board's September 2003 remand of the issue referred 
to above, the RO issued a SOC on the increased rating issue in 
November 2003, and the veteran perfected an appeal of that issue 
with the filing of a substantive appeal in January 2004.  

For the reason expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran when further action, on his part, is 
required.


REMAND

In the January 2004 substantive appeal on the increased rating 
issue, the veteran indicated that he wanted a BVA hearing at a 
local VA office (Travel Board hearing).  

Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing to 
appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  As such, 
and, in accordance with the veteran's request, the veteran must be 
provided an opportunity to present testimony at a Travel Board 
hearing at the RO.

To ensure that all due process requirements are met, the matters 
on appeal are hereby REMANDED to the RO, via the AMC, for the 
following action:

The RO should appropriately schedule the veteran for a Travel 
Board hearing in accordance with his January 2004 request.  The RO 
should notify the veteran and his representative of the date and 
time of the hearing in accordance with 38 C.F.R. § 20.704(b) 
(2003).  After the hearing, the claims file should be returned to 
the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



